IN THE UNITED STATES COURT OF APPEALS

                            FOR THE FIFTH CIRCUIT



                                  No. 98-30228


IFEANYI CHARLES ANTHONY OKPALOBI, doing business as Gentilly
Medical Clinic for Women
                                          Plaintiff-Appellee
and

CAUSEWAY MEDICAL SUITE; BOSSIER CITY MEDICAL SUITE; HOPE MEDICAL
GROUP FOR WOMEN, DELTA WOMEN’S CLINIC; WOMEN’S HEALTH CLINIC; JAMES
DEGUERCE; A JAMES WHITMORE, III
                                           Intervenors-Appellees
                              versus

MIKE FOSTER, Governor of the State of Louisiana; STATE OF
LOUISIANA, Substituted in place of Kenneth Duncan, Treasurer of the
State of LA
                                           Defendants-Appellants
                             - - - - -
      Appeal from the United States District Court for the
                  Eastern District of Louisiana
                             - - - - -

    (Opinion September 17, 1999, 5 Cir., 1999, _____F.3d____)

                                (January 6, 2000)

Before KING, Chief Judge, JOLLY, HIGGINBOTHAM, DAVIS, JONES,
       SMITH, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS,
       BENAVIDES, STEWART, PARKER and DENNIS, Circuit Judges.

BY THE COURT:

         A     majority    of    the   judges   in   active   service   having

determined, on the court’s own motion, to rehear this case en banc,

         IT IS ORDERED that this cause shall be reheard by the court

en banc with oral argument on a date hereafter to be fixed.                  The

Clerk   will     specify    a    briefing   schedule    for   the   filing    of

supplemental briefs.